SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940; and in connection with such notification of registration submits the following information: Name:Federated Trade Finance Income Fund Address of Principal Business Office: 4000 Ericsson Drive, Warrendale, Pennsylvania 15086-7561 Telephone Number:(412) 288-1900 Name and address of agent for service of process: Peter J. Germain Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Pittsburgh and the Commonwealth of Pennsylvania on the 12th of August, 2010. FEDERATED TRADE FINANCE INCOME FUND By: /s/ J. Christopher Donahue J. Christopher Donahue President Attest: /s/Gregory P. Dulski Gregory P. Dulski Assistant Secretary
